Exhibit 10.107


 












INDENTURE


DATED AS OF August 1, 2017
_______________


DTE ELECTRIC COMPANY
formerly known as
The Detroit Edison Company
(One Energy Plaza, Detroit, Michigan 48226)


TO


THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A.
(719 Griswold Street, Suite 930, Detroit, Michigan 48226)


AS TRUSTEE
_______________


SUPPLEMENTAL TO MORTGAGE AND DEED OF TRUST
DATED AS OF OCTOBER 1, 1924


PROVIDING FOR


(A) GENERAL AND REFUNDING MORTGAGE BONDS,
2017 SERIES B


AND


(B) RECORDING AND FILING DATA




1



--------------------------------------------------------------------------------





TABLE OF CONTENTS*


 
PAGE
PARTIES
3
RECITALS
3
   Original Indenture and Supplemental Indentures
3
   Issue of Bonds Under Indenture
4
   Bonds Heretofore Issued
4
   Reason for Creation of New Series
11
   Bonds to be 2017 Series B
11
   Further Assurance
12
   Authorization of Supplemental Indenture
12
   Consideration for Supplemental Indenture
12
PART I. CREATION OF THREE HUNDRED SEVENTY SEVENTH SERIES OF BONDS, GENERAL AND
REFUNDING MORTGAGE BONDS, 2017 SERIES B
13
   Sec. 1. Terms of Bonds of 2017 Series B
13
   Sec. 2. Redemption of Bonds of 2017 Series B
15
   Sec. 3. Exchange and Transfer
17
   Sec. 4. Form of Bonds of 2017 Series B
17
   Form of Trustee’s Certificate
21
PART II. RECORDING AND FILING DATA
22
   Recording and Filing of Original Indenture
22
   Recording and Filing of Supplemental Indentures
22
   Recording and Filing of Supplemental Indenture Dated as of May 1, 2016
27
   Recording of Certificates of Provision for Payment
27
PART III. THE TRUSTEE
28
   Terms and Conditions of Acceptance of Trust by Trustee
28
PART IV. MISCELLANEOUS
28
   Confirmation of Section 318(c) of Trust Indenture Act
28
   Execution in Counterparts
28
EXECUTION
28
   Testimonium
28
   Execution by Company
29
   Acknowledgment of Execution by Company
30
   Execution by Trustee
31
   Acknowledgment of Execution by Trustee
32
   Affidavit as to Consideration and Good Faith
33

—————————
*
This Table of Contents shall not have any bearing upon the interpretation of any
of the terms or provisions of this Indenture.

















2



--------------------------------------------------------------------------------




PARTIES.
SUPPLEMENTAL INDENTURE, dated as of the 1st day of August, in the year 2017,
between DTE ELECTRIC COMPANY, formerly known as The Detroit Edison Company, a
corporation organized and existing under the laws of the State of Michigan and a
public utility (hereinafter called the “Company”), party of the first part, and
The Bank of New York Mellon Trust Company, N.A., a trust company organized and
existing under the laws of the United States, having a corporate trust agency
office at 719 Griswold Street, Suite 930, Detroit, Michigan 48226, as successor
Trustee under the Mortgage and Deed of Trust hereinafter mentioned (hereinafter
called the “Trustee”), party of the second part.
ORIGINAL INDENTURE AND SUPPLEMENTAL
INDENTURES.
WHEREAS, the Company has heretofore executed and delivered its Mortgage and Deed
of Trust (hereinafter referred to as the “Original Indenture”), dated as of
October 1, 1924, to the Trustee, for the security of all bonds of the Company
outstanding thereunder, and pursuant to the terms and provisions of the Original
Indenture, indentures dated as of, respectively, June 1, 1925, August 1, 1927,
February 1, 1931, June 1, 1931, October 1, 1932, September 25, 1935, September
1, 1936, November 1, 1936, February 1, 1940, December 1, 1940, September 1,
1947, March 1, 1950, November 15, 1951, January 15, 1953, May 1, 1953, March 15,
1954, May 15, 1955, August 15, 1957, June 1, 1959, December 1, 1966, October 1,
1968, December 1, 1969, July 1, 1970, December 15, 1970, June 15, 1971, November
15, 1971, January 15, 1973, May 1, 1974, October 1, 1974, January 15, 1975,
November 1, 1975, December 15, 1975, February 1, 1976, June 15, 1976, July 15,
1976, February 15, 1977, March 1, 1977, June 15, 1977, July 1, 1977, October 1,
1977, June 1, 1978, October 15, 1978, March 15, 1979, July 1, 1979, September 1,
1979, September 15, 1979, January 1, 1980, April 1, 1980, August 15, 1980,
August 1, 1981, November 1, 1981, June 30, 1982, August 15, 1982, June 1, 1983,
October 1, 1984, May 1, 1985, May 15, 1985, October 15, 1985, April 1, 1986,
August 15, 1986, November 30, 1986, January 31, 1987, April 1, 1987, August 15,
1987, November 30, 1987, June 15, 1989, July 15, 1989, December 1, 1989,
February 15, 1990, November 1, 1990, April 1, 1991, May 1, 1991, May 15, 1991,
September 1, 1991, November 1, 1991, January 15, 1992, February 29, 1992, April
15, 1992, July 15, 1992, July 31, 1992, November 30, 1992, December 15, 1992,
January 1, 1993, March 1, 1993, March 15, 1993, April 1, 1993, April 26, 1993,
May 31, 1993, June 30, 1993, June 30, 1993, September 15, 1993, March 1, 1994,
June 15, 1994, August 15, 1994, December 1, 1994, August 1, 1995, August 1,
1999, August 15, 1999, January 1, 2000, April 15, 2000, August 1, 2000, March
15, 2001, May 1, 2001, August 15, 2001, September 15, 2001, September 17, 2002,
October 15, 2002, December 1, 2002, August 1, 2003, March 15, 2004, July 1,
2004, February 1, 2005, April 1, 2005, August 1, 2005, September 15, 2005,
September 30, 2005, May 15, 2006, December 1, 2006, December 1, 2007, April 1,
2008, May 1, 2008, June 1, 2008, July 1, 2008, October 1, 2008, December 1,
2008, March 15, 2009, November 1, 2009, August 1, 2010, September 1, 2010,
December 1, 2010, March 1, 2011, May 15, 2011, August 1, 2011, August 15, 2011,
September 1, 2011, June 20, 2012, March 15, 2013, August 1, 2013, June 1, 2014,
July 1, 2014, March 1, 2015 and May 1, 2016 supplemental to the Original
Indenture, have heretofore been entered into between the Company and the Trustee
(the Original Indenture and all indentures supplemental thereto together being
hereinafter sometimes referred to as the “Indenture”); and
ISSUE OF BONDS UNDER INDENTURES.
WHEREAS, the Indenture provides that said bonds shall be issuable in one or more
series, and makes provision that the rates of interest and dates for the payment
thereof, the date of maturity or dates of maturity, if of serial maturity, the
terms and rates of optional redemption (if redeemable), the forms of registered
bonds without coupons of any series and any other provisions and agreements in
respect thereof, in the Indenture provided and permitted, as the Board of
Directors may determine, may be expressed in a supplemental indenture to be made
by the Company to the Trustee thereunder; and
BONDS HERETOFORE ISSUED.
WHEREAS, bonds in the principal amount of Seventeen billion, seven hundred
eighty-eight million, fifty-seven thousand dollars ($17,788,057,000) have
heretofore been issued under the indenture as follows, viz:
(1)
Bonds of Series A
— Principal Amount $26,016,000,
(2)
Bonds of Series B
— Principal Amount $23,000,000,





3



--------------------------------------------------------------------------------




(3)
Bonds of Series C
— Principal Amount $20,000,000,
(4)
Bonds of Series D
— Principal Amount $50,000,000,
(5)
Bonds of Series E
— Principal Amount $15,000,000,
(6)
Bonds of Series F
— Principal Amount $49,000,000,
(7)
Bonds of Series G
— Principal Amount $35,000,000,
(8)
Bonds of Series H
— Principal Amount $50,000,000,
(9)
Bonds of Series I
— Principal Amount $60,000,000,
(10)
Bonds of Series J
— Principal Amount $35,000,000,
(11)
Bonds of Series K
— Principal Amount $40,000,000,
(12)
Bonds of Series L
— Principal Amount $24,000,000,
(13)
Bonds of Series M
— Principal Amount $40,000,000,
(14)
Bonds of Series N
— Principal Amount $40,000,000,
(15)
Bonds of Series O
— Principal Amount $60,000,000,
(16)
Bonds of Series P
— Principal Amount $70,000,000,
(17)
Bonds of Series Q
— Principal Amount $40,000,000,
(18)
Bonds of Series W
— Principal Amount $50,000,000,
(19)
Bonds of Series AA
— Principal Amount $100,000,000,
(20)
Bonds of Series BB
— Principal Amount $50,000,000,







4



--------------------------------------------------------------------------------





(21)
Bonds of Series CC
— Principal Amount $50,000,000,
 
 
 
(22)
Bonds of Series UU
— Principal Amount $100,000,000,
 
 
 
(23-31)
Bonds of Series DDP Nos. 1-9
— Principal Amount $14,305,000,
 
 
 
(32-45)
Bonds of Series FFR Nos. 1-14
— Principal Amount $45,600,000,
 
 
 
(46-67)
Bonds of Series GGP Nos. 1-22
— Principal Amount $42,300,000,
 
 
 
(68)
Bonds of Series HH
— Principal Amount $50,000,000,
 
 
 
(69-90)
Bonds of Series IIP Nos. 1-22
— Principal Amount $3,750,000,
 
 
 
(91-98)
Bonds of Series JJP Nos. 1-8
— Principal Amount $6,850,000,
 
 
 
(99-107)
Bonds of Series KKP Nos. 1-9
— Principal Amount $34,890,000,
 
 
 
(108-122)
Bonds of Series LLP Nos. 1-15
— Principal Amount $8,850,000,
 
 
 
(123-143)
Bonds of Series NNP Nos. 1-21
— Principal Amount $47,950,000,
 
 
 
(144-161)
Bonds of Series OOP Nos. 1-18
— Principal Amount $18,880,000,
 
 
 
(162-180)
Bonds of Series QQP Nos. 1-19
— Principal Amount $13,650,000,
 
 
 
(181-195)
Bonds of Series TTP Nos. 1-15
— Principal Amount $3,800,000,
 
 
 
(196)
Bonds of 1980 Series A
— Principal Amount $50,000,000,
 
 
 
(197-221)
Bonds of 1980 Series CP Nos. 1-25
— Principal Amount $35,000,000,
 
 
 
(222-232)
Bonds of 1980 Series DP Nos. 1-11
— Principal Amount $10,750,000,
 
 
 
(233-248)
Bonds of 1981 Series AP Nos. 1-16
— Principal Amount $124,000,000,
 
 
 
(249)
Bonds of 1985 Series A
— Principal Amount $35,000,000,
 
 
 
(250)
Bonds of 1985 Series B
— Principal Amount $50,000,000,
 
 
 
(251)
Bonds of Series PP
— Principal Amount $70,000,000,
 
 
 
(252)
Bonds of Series RR
— Principal Amount $70,000,000,
 
 
 
(253)
Bonds of Series EE
— Principal Amount $50,000,000,
 
 
 
(254-255)
Bonds of Series MMP and MMP No. 2
— Principal Amount $5,430,000,







5



--------------------------------------------------------------------------------





(256)
Bonds of Series T
— Principal Amount $75,000,000,
 
 
 
(257)
Bonds of Series U
— Principal Amount $75,000,000,
 
 
 
(258)
Bonds of 1986 Series B
— Principal Amount $100,000,000,
 
 
 
(259)
Bonds of 1987 Series D
— Principal Amount $250,000,000,
 
 
 
(260)
Bonds of 1987 Series E
— Principal Amount $150,000,000,
 
 
 
(261)
Bonds of 1987 Series C
— Principal Amount $225,000,000,
 
 
 
(262)
Bonds of Series V
— Principal Amount $100,000,000,
 
 
 
(263)
Bonds of Series SS
— Principal Amount $150,000,000,
 
 
 
(264)
Bonds of 1980 Series B
— Principal Amount $100,000,000,
 
 
 
(265)
Bonds of 1986 Series C
— Principal Amount $200,000,000,
 
 
 
(266)
Bonds of 1986 Series A
— Principal Amount $200,000,000,
 
 
 
(267)
Bonds of 1987 Series B
— Principal Amount $175,000,000,
 
 
 
(268)
Bonds of Series X
— Principal Amount $100,000,000,
 
 
 
(269)
Bonds of 1987 Series F
— Principal Amount $200,000,000,
 
 
 
(270)
Bonds of 1987 Series A
— Principal Amount $300,000,000,
 
 
 
(271)
Bonds of Series Y
— Principal Amount $60,000,000,
 
 
 
(272)
Bonds of Series Z
— Principal Amount $100,000,000,
 
 
 
(273)
Bonds of 1989 Series A
— Principal Amount $300,000,000,
 
 
 
(274)
Bonds of 1984 Series AP
— Principal Amount $2,400,000,
 
 
 
(275)
Bonds of 1984 Series BP
— Principal Amount $7,750,000,
 
 
 
(276)
Bonds of Series R
— Principal Amount $100,000,000,
 
 
 
(277)
Bonds of Series S
— Principal Amount $150,000,000,
 
 
 
(278)
Bonds of 1993 Series D
— Principal Amount $100,000,000,
 
 
 
(279)
Bonds of 1992 Series E
— Principal Amount $50,000,000,
 
 
 
(280)
Bonds of 1993 Series B
— Principal Amount $50,000,000,
 
 
 
(281)
Bonds of 1989 Series BP
— Principal Amount $66,565,000,
 
 
 







6



--------------------------------------------------------------------------------





(282)
Bonds of 1990 Series A
— Principal Amount $194,649,000,
 
 
 
(283)
Bonds of 1990 Series D
— Principal Amount $0,
 
 
 
(284)
Bonds of 1993 Series G
— Principal Amount $225,000,000,
 
 
 
(285)
Bonds of 1993 Series K
— Principal Amount $160,000,000,
 
 
 
(286)
Bonds of 1991 Series EP
— Principal Amount $41,480,000,
 
 
 
(287)
Bonds of 1993 Series H
— Principal Amount $50,000,000,
 
 
 
(288)
Bonds of 1999 Series D
— Principal Amount $40,000,000,
 
 
 
(289)
Bonds of 1991 Series FP
— Principal Amount $98,375,000,
 
 
 
(290)
Bonds of 1992 Series BP
— Principal Amount $20,975,000,
 
 
 
(291)
Bonds of 1992 Series D
— Principal Amount $300,000,000,
 
 
 
(292)
Bonds of 1992 Series CP
— Principal Amount $35,000,000,
 
 
 
(293)
Bonds of 1993 Series C
— Principal Amount $225,000,000,
 
 
 
(294)
Bonds of 1993 Series E
— Principal Amount $400,000,000,
 
 
 
(295)
Bonds of 1993 Series J
— Principal Amount $300,000,000,
 
 
 
(296-301)
Bonds of Series KKP Nos. 10-15
— Principal Amount $179,590,000,
 
 
 
(302)
Bonds of 1989 Series BP No. 2
— Principal Amount $36,000,000,
 
 
 
(303)
Bonds of 1993 Series FP
— Principal Amount $5,685,000,
 
 
 
(304)
Bonds of 1993 Series IP
— Principal Amount $5,825,000,
 
 
 
(305)
Bonds of 1994 Series AP
— Principal Amount $7,535,000,
 
 
 
(306)
Bonds of 1994 Series BP
— Principal Amount $12,935,000,
 
 
 
(307)
Bonds of 1994 Series DP
— Principal Amount $23,700,000,
 
 
 
(308)
Bonds of 1994 Series C
— Principal Amount $200,000,000,
 
 
 
(309)
Bonds of 2000 Series A
— Principal Amount $220,000,000,
 
 
 
(310)
Bonds of 2005 Series A
— Principal Amount $200,000,000,
 
 
 
(311)
Bonds of 1995 Series AP
— Principal Amount $97,000,000,
 
 
 
(312)
Bonds of 1995 Series BP
— Principal Amount $22,175,000,
 
 
 

(313)
Bonds of 2001 Series D
— Principal Amount $200,000,000,
 
 
 
(314)
Bonds of 2005 Series B
— Principal Amount $200,000,000,
 
 
 
(315)
Bonds of 2006 Series CT
— Principal Amount $68,500,000,
 
 
 
(316)
Bonds of 2005 Series DT
— Principal Amount $119,175,000,
 
 
 
(317)
Bonds of 1991 Series AP
— Principal Amount $32,375,000,
 
 
 
(318)
Bonds of 2008 Series DT
— Principal Amount $68,500,000,
 
 
 
(319)
Bonds of 1993 Series AP
— Principal Amount $65,000,000,
 
 
 
(320)
Bonds of 2001 Series E
— Principal Amount $500,000,000,
 
 
 
(321)
Bonds of 2001 Series AP
— Principal Amount $31,000,000,
 
 
 
(322)
Bonds of 1991 Series BP
— Principal Amount $25,910,000,
 
 
 
(323)
Bonds of 2001 Series BP
— Principal Amount $82,350,000,
 
 
 
(324)
Bonds of 1999 Series AP
— Principal Amount $118,360,000,
 
 
 
(325)
Bonds of 1999 Series CP
— Principal Amount $66,565,000,
 
 
 
(326)
Bonds of 1999 Series BP
— Principal Amount $39,745,000,
 
 
 
(327)
Bonds of 2001 Series CP
— Principal Amount $139,855,000,
 
 
 





7



--------------------------------------------------------------------------------




(328)
Bonds of 2000 Series B
— Principal Amount $50,745,000,
 
 
 
(329)
Bonds of 2002 Series A
— Principal Amount $225,000,000,
 
 
 
(330)
Bonds of 2002 Series C
— Principal Amount $64,300,000,
 
 
 
(331)
Bonds of 2002 Series D
— Principal Amount $55,975,000,
 
 
 
(332)
Bonds of 2009 Series CT
— Principal Amount $65,000,000,
 
 
 
(333)
Bonds of 2003 Series A
— Principal Amount $49,000,000,
 
 
 
(334)
Bonds of 2008 Series J
— Principal Amount $250,000,000,
 
 
 
(335)
Bonds of 2008 Series LT
— Principal Amount $50,000,000
 
 
 
(336)


(337)
Bonds of 1990 Series C


Bonds of 1990 Series F
— Principal Amount $85,475,000,


— Principal Amount $0
 
 
 
(338)
Bonds of 2011 Series AT
— Principal Amount $31,000,000,
 
 
 
(339)
Bonds of 2004 Series B
— Principal Amount $31,980,000,
 
 
 
(340)
Bonds of 2004 Series A
— Principal Amount $36,000,000,
 
 
 
(341)
Bonds of 2009 Series BT


— Principal Amount $68,500,000,


(342)
Bonds of 2004 Series D
— Principal Amount $200,000,000,
 
 
 
(343)
Bonds of 2005 Series AR
— Principal Amount $200,000,000,
 
 
 
(344)
Bonds of 2010 Series CT
— Principal Amount $19,855,000,
(345)
Bonds of 1990 Series B
— Principal Amount $256,932,000, and
(346)
Bonds of 1990 Series E
— Principal Amount $0




 
all of which have either been retired and cancelled, or no longer represent
obligations of the Company, having matured or having been called for
redemption and funds necessary to effect the payment, redemption and
retirement thereof having been deposited with the Trustee as a special trust
fund to be applied for such purpose;
(347)
Bonds of 1991 Series CP in the principal amount of Thirty-two million eight
hundred thousand dollars ($32,800,000), all of which are outstanding at the date
hereof;
(348)
Bonds of 1991 Series DP in the principal amount of Thirty-seven million six
hundred thousand dollars ($37,600,000), all of which are outstanding at the date
hereof;
(349)
Bonds of 1992 Series AP in the principal amount of Sixty-six million dollars
($66,000,000), all of which are outstanding at the date hereof;
(350)
Bonds of 2002 Series B in the principal amount of Two hundred twenty-fifty
million dollars ($225,000,000) all of which are outstanding at the date hereof;
(351)
Bonds of 2005 Series BR in the principal amount of Two hundred million dollars
($200,000,000) all of which are outstanding at the date hereof;
(352)
Bonds of 2005 Series C in the principal amount of One hundred million dollars
($100,000,000) all of which are outstanding at the date hereof;
(353)
Bonds of 2005 Series E in the principal amount of Two hundred fifty million
dollars ($250,000,000) all of which are outstanding at the date hereof;
(354)
Bonds of 2006 Series A in the principal amount of Two hundred fifty million
dollars ($250,000,000) all of which are outstanding at the date hereof;
(355)
Bonds of 2007 Series A in the principal amount of Fifty million dollars
($50,000,000) all of which are outstanding at the date hereof;





8



--------------------------------------------------------------------------------




(356)
Bonds of 2008 Series ET in the principal amount of One hundred nineteen million
one hundred seventy five thousand dollars ($119,175,000) of which fifty-nine
million one hundred seventy-five thousand dollars ($59,175,000) are outstanding
at the date hereof;






(357)
 Bonds of 2008 Series G in the principal amount of Three hundred million dollars
($300,000,000) all of which are outstanding at the date hereof;
(358)
Bonds of 2008 Series KT in the principal amount of Thirty-two million three
hundred seventy-five thousand dollars ($32,375,000) all of which are outstanding
at the date hereof;
(359)
Bonds of 2010 Series B in the principal amount of Three hundred million dollars
($300,000,000) all of which are outstanding at the date hereof;
(360)
Bonds of 2010 Series A in the principal amount of Three hundred million dollars
($300,000,000) all of which are outstanding at the date hereof;
(361)
Bonds of 2011 Series B in the principal amount of Two hundred and fifty million
dollars ($250,000,000) all of which are outstanding at the date hereof;
(362)
Bonds of 2011 Series D in the principal amount of One hundred two million
dollars ($102,000,000) all of which are outstanding at the date hereof;
(363)
Bonds of 2011 Series E in the principal amount of Seventy seven million dollars
($77,000,000) all of which are outstanding at the date hereof;
(364)
Bonds of 2011 Series F in the principal amount of Forty six million dollars
($46,000,000) all of which are outstanding at the date hereof;
(365)
Bonds of 2011 Series GT in the principal amount of Eighty two million three
hundred fifty thousand dollars ($82,350,000) all of which are outstanding at the
date hereof;
(366)
Bonds of 2011 Series H in the principal amount of One hundred forty million
dollars ($140,000,000) all of which are outstanding at the date hereof;
(367)
Bonds of 2012 Series A in the principal amount of Two hundred fifty million
dollars ($250,000,000) all of which are outstanding at the date hereof;
(368)
Bonds of 2012 Series B in the principal amount of Two hundred fifty million
dollars ($250,000,000) all of which are outstanding at the date hereof;
(369)
Bonds of 2013 Series A in the principal amount of Three hundred seventy five
million dollars ($375,000,000) all of which are outstanding at the date hereof;
(370)
Bonds of 2013 Series B in the principal amount of Four hundred million dollars
($400,000,000) all of which are outstanding at the date hereof;
(371)
Bonds of 2014 Series A in the principal amount of one hundred million dollars
($100,000,000) all of which are outstanding at the date hereof;
(372)
Bonds of 2014 Series B in the principal amount of one hundred and fifty million
dollars ($150,000,000) all of which are outstanding at the date hereof;
(373)
Bonds of 2014 Series D in the principal amount of one hundred and fifty million
dollars ($350,000,000) all of which are outstanding at the date hereof;
(374)
Bonds of 2014 Series E in the principal amount of one hundred and fifty million
dollars ($350,000,000) all of which are outstanding at the date hereof;
(375)
Bonds of 2015 Series A in the principal amount of five hundred million dollars
($500,000,000) all of which are outstanding at the date hereof; and






 
(376)
Bonds of 2016 Series A in in the principal amount of three hundred million
dollars ($300,000,000) all of which are outstanding at the date hereof
 
accordingly, the Company has issued and has presently outstanding Five billion
nine hundred twenty-five million, three hundred thousand dollars
($5,925,300,000) aggregate principal amount of its General and Refunding
Mortgage Bonds (the “Bonds”) at the date hereof.







9



--------------------------------------------------------------------------------




 
WHEREAS, the Company desires to issue a new series of bonds pursuant to the
Indenture; and
 
WHEREAS, the Company desires by this Supplemental Indenture to create a new
series of bonds, to be designated “General and Refunding Mortgage Bonds, 2017
Series B,” in the aggregate principal amount of four hundred forty million
dollars ($440,000,000), to be authenticated and delivered pursuant to Section 4
of Article III of the Indenture; and
 
WHEREAS, the Original Indenture, by its terms, includes in the property subject
to the lien thereof all of the estates and properties, real, personal and mixed,
rights, privileges and franchises of every nature and kind and wheresoever
situate, then or thereafter owned or possessed by or belonging to the Company or
to which it was then or at any time thereafter might be entitled in law or in
equity (saving and excepting, however, the property therein specifically
excepted or released from the lien thereof), and the Company therein covenanted
that it would, upon reasonable request, execute and deliver such further
instruments as may be necessary or proper for the better assuring and confirming
unto the Trustee all or any part of the trust estate, whether then or thereafter
owned or acquired by the Company (saving and excepting, however, property
specifically excepted or released from the lien thereof); and
 
WHEREAS, the Company in the exercise of the powers and authority conferred upon
and reserved to it under and by virtue of the provisions of the Indenture, and
pursuant to resolutions of its Board of Directors, has duly resolved and
determined to make, execute and deliver to the Trustee a supplemental indenture
in the form hereof for the purposes herein provided; and
 
WHEREAS, all conditions and requirements necessary to make this Supplemental
Indenture a valid and legally binding instrument in accordance with its terms
have been done, performed and fulfilled, and the execution and delivery hereof
have been in all respects duly authorized;
 
NOW, THEREFORE, THIS INDENTURE WITNESSETH: That DTE Electric Company, in
consideration of the premises and of the covenants contained in the Indenture
and of the sum of One Dollar ($1.00) and other good and valuable consideration
to it duly paid by the Trustee at or before the ensealing and delivery of these
presents, the receipt whereof is hereby acknowledged, hereby covenants and
agrees to and with the Trustee and its successors in the trusts under the
Original Indenture and in said indentures supplemental thereto as follows:







10



--------------------------------------------------------------------------------





 
PART I.


CREATION OF THREE HUNDRED SEVENTY-SEVENTH
SERIES OF BONDS,
GENERAL AND REFUNDING MORTGAGE BONDS,
2017 SERIES B


TERMS OF BONDS OF
2017 SERIES B.
SECTION 1. The Company hereby creates the three hundred seventy-seventh series
of bonds to be issued under and secured by the Original Indenture as amended to
date and as further amended by this Supplemental Indenture, to be designated,
and to be distinguished from the bonds of all other series, by the title
“General and Refunding Mortgage Bonds, 2017 Series B” (elsewhere herein referred
to as the “bonds of 2017 Series B”). The aggregate principal amount of bonds of
2017 Series B shall be limited to four hundred forty million dollars
($440,000,000), except as provided in Sections 7 and 13 of Article II of the
Original Indenture with respect to exchanges and replacements of bonds, and
except further that the Company may, without the consent of any holder of the
bonds of 2017 Series B, “reopen” the bonds of 2017 Series B, so long as any
additional bonds of 2017 Series B have the same tenor and terms as the bonds of
2017 Series B established hereby.
 
 
 
The bonds of 2017 Series B shall be issued as registered bonds without coupons
in denominations of $2,000 and any larger amount that is an integral multiple of
$1,000. The bonds of 2017 Series B shall be issued in the aggregate principal
amount of $440,000,000, shall mature on August 15, 2047 (subject to earlier
redemption) and shall bear interest, payable semi-annually on February 15 and
August 15 of each year (commencing February 15, 2018), at the rate of three and
seventy-five hundredths percent (3.75%) per annum until the principal thereof
shall have become due and payable and thereafter until the Company’s obligation
with respect to the payment of said principal shall have been discharged as
provided in the Indenture. The bonds of 2017 Series B will be issued in
book-entry form through the facilities of The Depository Trust Company. Except
as otherwise specifically provided in this Supplemental Indenture, the bonds of
2017 Series B shall be payable, as to principal, premium, if any, and interest,
at the office or agency of the Company in the Borough of Manhattan, the City and
State of New York, in any coin or currency of the United States of America which
at the time of payment is legal tender for public and private debts.
 
 
 
Except as provided herein, each bond of 2017 Series B shall be dated the date of
its authentication and interest shall be payable on the principal represented
thereby from the February 15 or August 15 next preceding the date to which
interest has been paid on bonds of 2017 Series B, unless the bond is
authenticated on a date prior to February 15, 2018 in which case interest shall
be payable from August 9, 2017.
 
 







11



--------------------------------------------------------------------------------





 
The bonds of 2017 Series B in definitive form shall be, at the election of the
Company, fully engraved or shall be lithographed or printed in authorized
denominations as aforesaid and numbered R-1 and upwards (with such further
designation as may be appropriate and desirable to indicate by such designation
the form, series and denomination of bonds of 2017 Series B). Until bonds of
2017 Series B in definitive form are ready for delivery, the Company may
execute, and upon its request in writing the Trustee shall authenticate and
deliver in lieu thereof, bonds of 2017 Series B in temporary form, as provided
in Section 10 of Article II of the Indenture. Temporary bonds of 2017 Series B
if any, may be printed and may be issued in authorized denominations in
substantially the form of definitive bonds of 2017 Series B, but without a
recital of redemption prices and with such omissions, insertions and variations
as may be appropriate for temporary bonds, all as may be determined by the
Company.
 
 
 
Interest on any bond of 2017 Series B that is payable on any interest payment
date and is punctually paid or duly provided for shall be paid to the person in
whose name that bond, or any previous bond to the extent evidencing the same
debt as that evidenced by that bond, is registered at the close of business on
the regular record date for such interest, which regular record date shall be
the fifteenth calendar day (whether or not such day is a business day)
immediately preceding the applicable interest payment date. If the Company shall
default in the payment of the interest due on any interest payment date on the
principal represented by any bond of 2017 Series B, such defaulted interest
shall forthwith cease to be payable to the registered holder of that bond on the
relevant regular record date by virtue of his having been such holder, and such
defaulted interest may be paid to the registered holder of that bond (or any
bond or bonds of 2017 Series B issued upon transfer or exchange thereof) on the
date of payment of such defaulted interest or, at the election of the Company,
to the person in whose name that bond (or any bond or bonds of 2017 Series B
issued upon transfer or exchange thereof) is registered on a subsequent record
date established by notice given by mail by or on behalf of the Company to the
holders of bonds of 2017 Series B not less than ten (10) days preceding such
subsequent record date, which subsequent record date shall be at least five (5)
days prior to the payment date of such defaulted interest. Interest will be
computed on the basis of a 360-day year of twelve 30-day months.
 
Bonds of 2017 Series B, in definitive and temporary form, may bear such legends
as may be necessary to comply with any law or with any rules or regulations made
pursuant thereto.
 
If any interest payment date, date of redemption or the stated maturity for the
bonds of 2017 Series B would otherwise be a day that is not a business day,
payment of principal and/or interest or premium, if any, with respect to the
bonds of 2017 Series B will be paid on the next succeeding business day with the
same force and effect as if made on such date and no interest on such payment
will accrue from and after such date.
 
“Business day” means any day other than a day on which banking institutions in
the State of New York or the State of Michigan are authorized or obligated
pursuant to law or executive order to close.
 
 







12



--------------------------------------------------------------------------------





REDEMPTION OF BONDS OF 2017 SERIES B.
SECTION 2. Bonds of 2017 Series B will be redeemable at the option of the
Company, in whole at any time or in part from time to time at the redemption
prices set forth below.
 
 
 
At any time prior to the Par Call Date (as defined below), the optional
redemption price will be equal to the greater of (i) 100% of the principal
amount of the bonds of 2017 Series B to be redeemed on the redemption date and
(ii) the sum of the present values of the remaining scheduled payments of
principal and interest of the bonds of 2017 Series B to be redeemed that would
be due if the bonds of 2017 Series B matured on the Par Call Date (not including
any portion of any payments of interest accrued to the redemption date), in each
case discounted from their respective scheduled payment dates to such redemption
date on a semiannual basis (assuming a 360-day year consisting of 30-day months)
at the Adjusted Treasury Rate (as defined below) plus 15 basis points, as
determined by the Quotation Agent (as defined below), plus, in each case,
accrued and unpaid interest thereon to the redemption date.
 
 
 
At any time on or after the Par Call Date, the optional redemption price will be
equal to 100% of the principal amount of the bonds of 2017 Series B to be
redeemed on the redemption date plus accrued and unpaid interest thereon to the
redemption date.
 
 
 
Notwithstanding the foregoing, installments of interest on the bonds of 2017
Series B that are due and payable on interest payment dates falling on or prior
to a redemption date will be payable on the interest payment date to the
registered holders as of the close of business on the relevant record date.
 
 
 
“Adjusted Treasury Rate” means, with respect to any optional redemption date,
the rate per annum equal to the semiannual equivalent yield to maturity of the
Comparable Treasury Issue, calculated on the third Business Day preceding such
redemption date assuming a price for the Comparable Treasury Issue (expressed as
a percentage of its principal amount) equal to the Comparable Treasury Price for
such redemption date.
 
 
 
“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the remaining term of
the bonds of 2017 Series B (assuming, for this purpose, that the bonds of 2017
Series B mature on the Par Call Date) that would be utilized, at the time of
selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of such comparable maturity.
 
 
 
“Comparable Treasury Price” means, with respect to any optional redemption date,
(i) the average of the Reference Treasury Dealer Quotations for such redemption
date, after excluding the highest and lowest such Reference Treasury Dealer
Quotations, or (ii) if the Quotation Agent obtains fewer than three such
Reference Treasury Dealer Quotations, the average of all such quotations, or
(iii) if only one Reference Treasury Dealer Quotation is received, such
quotation.
 


“Par Call Date” mean February 15, 2047.


 
“Quotation Agent” means one of the Reference Treasury Dealers appointed by the
Company.
 
 







13



--------------------------------------------------------------------------------





 
“Reference Treasury Dealer” means (i) each of Barclays Capital Inc., Merrill
Lynch, Pierce, Fenner & Smith, Incorporated and Wells Fargo Securities, LLC (or
their respective affiliates which are Primary Treasury Dealers), or their
respective successors; provided, however, that if any of the foregoing shall
cease to be a primary U.S. government securities dealer in the United States (a
“Primary Treasury Dealer”), the Company will substitute therefor another Primary
Treasury Dealer, and (ii) any other Primary Treasury Dealer(s) the Company
selects.
 
“Reference Treasury Dealer Quotation” means, with respect to each Reference
Treasury Dealer and any optional redemption date, the average, as determined by
the Quotation Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third Business Day preceding such redemption date.
 
The bonds of 2017 Series B shall be redeemable as aforesaid upon giving notice
of such redemption by first class mail, postage prepaid, by or on behalf of the
Company at least thirty (30) days, but not more than sixty (60) days, prior to
the date fixed for redemption to the registered holders of bonds of 2017 Series
B so called for redemption at their last respective addresses appearing on the
register thereof, but failure to mail such notice to the registered holders of
any bonds of 2017 Series B designated for redemption shall not affect the
validity of any such redemption of any other bonds of such series. Interest
shall cease to accrue on any bonds of 2017 Series B (or any portion thereof) so
called for redemption from and after the date fixed for redemption if payment
sufficient to redeem the bonds of 2017 Series B (or such portion) designated for
redemption has been duly provided for. Bonds of 2017 Series B redeemed in part
only shall be in amounts of $2,000 or any larger amount that is an integral
multiple of $1,000.
 
If the giving of the notice of redemption shall have been completed, or if
provision satisfactory to the Trustee for the giving of such notice shall have
been made, and if the Company shall have deposited with the Trustee in trust
funds (which shall have become available for payment to the holders of the bonds
of 2017 Series B so to be redeemed) sufficient to redeem bonds of 2017 Series B
in whole or in part, on the date fixed for redemption, then all obligations of
the Company in respect of such bonds (or portions thereof) so to be redeemed and
interest due or to become due thereon shall cease and be discharged and the
holders of such bonds of 2017 Series B (or portions thereof) shall thereafter be
restricted exclusively to such funds for any and all claims of whatsoever nature
on their part under the Indenture or in respect of such bonds (or portions
thereof) and interest.
 
The bonds of 2017 Series B shall not be entitled to or subject to any sinking
fund and shall not be redeemable other than as provided in Section 2 hereof.
EXCHANGE AND TRANSFER.
SECTION 3. At the option of the registered holder, any bonds of 2017 Series B,
upon surrender thereof for cancellation at the office or agency of the Company
in the Borough of Manhattan, the City and State of New York, together with a
written instrument of transfer (if so required by the Company or by the Trustee)
in form approved by the Company duly executed by the holder or by its duly
authorized attorney, shall be exchangeable for a like aggregate principal amount
of bonds of 2017 Series B upon the terms and conditions specified herein and in
Section 7 of Article II of the Indenture. The Company waives its rights under
Section 7 of Article II of the Indenture not to make exchanges or transfers of
bonds of 2017 Series B during any period of ten (10) days next preceding any
redemption date for such bonds.
 
Bonds of 2017 Series B, in definitive and temporary form, may bear such legends
as may be necessary to comply with any law or with any rules or regulations made
pursuant thereto.
FORM
OF BONDS OF
2017 SERIES B.
SECTION 4. The bonds of 2017 Series B and the form of Trustee’s Certificate to
be endorsed on such bonds shall be substantially in the following forms,
respectively:





14



--------------------------------------------------------------------------------




 
 
 
DTE ELECTRIC COMPANY
GENERAL AND REFUNDING MORTGAGE BOND
2017 SERIES B
 
[This bond is a global security within the meaning of the indenture hereinafter
referred to and is registered in the name of a depository or a nominee of a
depository. Unless and until it is exchanged in whole or in part for bonds in
certificated form, this bond may not be transferred except as a whole by the
Depository Trust Company (“DTC”) to a nominee of DTC or by DTC or any such
nominee to a successor of DTC or any such nominee to a successor of DTC or a
nominee of such successor. Unless this bond is presented by an authorized
representative of DTC to the issuer or its agent for registration of transfer,
exchange or payment, and any bond issued is registered in the name of Cede & Co.
or in such other name as requested by an authorized representative of DTC (and
any payment hereon is made to Cede & Co., or to such other entity as is
requested by an authorized representative of DTC) any transfer, pledge or other
use hereof for value or otherwise by a person is wrongful, inasmuch as the
registered owner hereof, Cede & Co., has an interest herein.]
 
CUSIP
 
$______________ No. R-___
 
DTE ELECTRIC COMPANY (hereinafter called the “Company”), a corporation of the
State of Michigan, for value received, hereby promises to pay to [Cede & Co.],
or registered assigns, at the Company’s office or agency in the Borough of
Manhattan, the City and State of New York, the principal sum of _____________
dollars ($_______) in lawful money of the United States of America on August 15,
2047 (subject to earlier redemption) and interest thereon at the rate of 3.75%
per annum, in like lawful money, from August 9, 2017 and after the first payment
of interest on bonds of this Series has been made or otherwise provided for,
from the most recent date to which interest has been paid or otherwise provided
for, semi-annually on February 15 and August 15 of each year (commencing
February 15, 2018), until the Company’s obligation with respect to payment of
said principal shall have been discharged, all as provided, to the extent and in
the manner specified in the Indenture hereinafter mentioned and in the
supplemental indenture pursuant to which this bond has been issued.
 
 





15



--------------------------------------------------------------------------------




 
This bond is one of an authorized issue of bonds of the Company, unlimited as to
amount except as provided in the Indenture hereinafter mentioned or any
indentures supplemental thereto, and is one of a series of General and Refunding
Mortgage Bonds known as 2017 Series B, limited to an aggregate principal amount
of $440,000,000, except as otherwise provided in the Indenture hereinafter
mentioned. This bond and all other bonds of said series are issued and to be
issued under, and are all equally and ratably secured (except insofar as any
sinking, amortization, improvement or analogous fund, established in accordance
with the provisions of the Indenture hereinafter mentioned, may afford
additional security for the bonds of any particular series and except as
provided in Section 3 of Article VI of said Indenture) by an Indenture, dated as
of October 1, 1924, duly executed by the Company to The Bank of New York Mellon
Trust Company, N.A., as successor Trustee, to which Indenture and all indentures
supplemental thereto (including the Supplemental Indenture dated as of August 1,
2017) reference is hereby made for a description of the properties and
franchises mortgaged and conveyed, the nature and extent of the security, the
terms and conditions upon which the bonds are issued and under which additional
bonds may be issued, and the rights of the holders of the bonds and of the
Trustee in respect of such security (which Indenture and all indentures
supplemental thereto, including the Supplemental Indenture dated as of August 1,
2017, are hereinafter collectively called the “Indenture”). As provided in the
Indenture, said bonds may be for various principal sums and are issuable in
series, which may mature at different times, may bear interest at different
rates and may otherwise vary as in said Indenture provided. With the consent of
the Company and to the extent permitted by and as provided in the Indenture, the
rights and obligations of the Company and of the holders of the bonds and the
terms and provisions of the Indenture, or of any indenture supplemental thereto,
may be modified or altered in certain respects by affirmative vote of at least
eighty-five percent (85%) in amount of the bonds then outstanding, and, if the
rights of one or more, but less than all, series of bonds then outstanding are
to be affected by the action proposed to be taken, then also by affirmative vote
of at least eighty-five percent (85%) in amount of the series of bonds so to be
affected (excluding in every instance bonds disqualified from voting by reason
of the Company’s interest therein as specified in the Indenture); provided,
however, that, without the consent of the holder hereof, no such modification or
alteration shall, among other things, affect the terms of payment of the
principal of or the interest on this bond, which in those respects is
unconditional.
 
This bond is not subject to repayment at the option of the holder hereof. Except
as provided below, this bond is not redeemable by the Company prior to maturity
and is not subject to any sinking fund.
 
 





16



--------------------------------------------------------------------------------






 
This bond will be redeemable at the option of the Company, in whole at any time
or in part from time to time at the redemption prices set forth below. At any
time prior to the Par Call Date (as defined below), the optional redemption
price will be equal to the greater of (i) 100% of the principal amount of this
bond to be redeemed on the redemption date and (ii) the sum of the present
values of the remaining scheduled payments of principal and interest of this
bond to be redeemed that would be due if this bond matured on the Par Call Date
(not including any portion of any payments of interest accrued to the redemption
date), in each case discounted from their respective scheduled payment dates to
such redemption date on a semiannual basis (assuming a 360-day year consisting
of 30-day months) at the Adjusted Treasury Rate (as defined below) plus 15 basis
points, as determined by the Quotation Agent (as defined below), plus, in each
case, accrued and unpaid interest thereon to the redemption date. At any time on
or after the Par Call Date, the optional redemption price will be equal to 100%
of the principal amount of this bond to be redeemed on the redemption date plus
accrued and unpaid interest thereon to the redemption date.
 
Notwithstanding the foregoing, installments of interest on this bond that are
due and payable on interest payment dates falling on or prior to a redemption
date will be payable on the interest payment date to the registered holders as
of the close of business on the relevant record date.
 
“Adjusted Treasury Rate” means, with respect to any optional redemption date,
the rate per annum equal to the semiannual equivalent yield to maturity of the
Comparable Treasury Issue, calculated on the third Business Day preceding such
redemption date assuming a price for the Comparable Treasury Issue (expressed as
a percentage of its principal amount) equal to the Comparable Treasury Price for
such redemption date.
 
“Comparable Treasury Issue” means the United States Treasury security selected
by the Quotation Agent as having a maturity comparable to the remaining term of
this bond (assuming, for this purpose, that this bond matures on the Par Call
Date) that would be utilized, at the time of selection and in accordance with
customary financial practice, in pricing new issues of corporate debt securities
of such comparable maturity.
 
“Comparable Treasury Price” means, with respect to any optional redemption date,
(i) the average of the Reference Treasury Dealer Quotations for such redemption
date, after excluding the highest and lowest such Reference Treasury Dealer
Quotations, or (ii) if the Quotation Agent obtains fewer than three such
Reference Treasury Dealer Quotations, the average of all such quotations, or
(iii) if only one Reference Treasury Dealer Quotation is received, such
quotation.
 
“Par Call Date” means February 15, 2047.


 
“Quotation Agent” means one of the Reference Treasury Dealers appointed by the
Company
 
“Reference Treasury Dealer” means (i) each of Barclays Capital Inc., Merrill
Lynch, Pierce, Fenner & Smith, Incorporated and Wells Fargo Securities, LLC (or
their respective affiliates which are Primary Treasury Dealers), or their
respective successors; provided, however, that if any of the foregoing shall
cease to be a primary U.S. government securities dealer in the United States (a
“Primary Treasury Dealer”), the Company will substitute therefor another Primary
Treasury Dealer, and (ii) any other Primary Treasury Dealer(s) the Company
selects.







17



--------------------------------------------------------------------------------





 
“Reference Treasury Dealer Quotation” means, with respect to each Reference
Treasury Dealer and any optional redemption date, the average, as determined by
the Quotation Agent, of the bid and asked prices for the Comparable Treasury
Issue (expressed in each case as a percentage of its principal amount) quoted in
writing to the Quotation Agent by such Reference Treasury Dealer at 5:00 p.m.,
New York City time, on the third Business Day preceding such redemption date.
 
Notice of any optional redemption will be mailed at least 30 days but not more
than 60 days before the optional redemption date to the holder hereof at its
registered address. If notice has been provided in accordance with the Indenture
and funds for the redemption of this bond called for redemption have been made
available on the redemption date, this bond will cease to bear interest on the
date fixed for redemption. Thereafter, the only right of the holder hereof will
be to receive payment of the redemption price.
 
Under the Indenture, funds may be deposited with the Trustee (which shall have
become available for payment), in advance of the redemption date of any of the
bonds of 2017 Series B (or portions thereof), in trust for the redemption of
such bonds (or portions thereof) and the interest due or to become due thereon,
and thereupon all obligations of the Company in respect of such bonds (or
portions thereof) so to be redeemed and such interest shall cease and be
discharged, and the holders thereof shall thereafter be restricted exclusively
to such funds for any and all claims of whatsoever nature on their part under
the Indenture or with respect to such bonds (or portions thereof) and interest.


 
In case an event of default, as defined in the Indenture, shall occur, the
principal of all the bonds issued thereunder may become or be declared due and
payable, in the manner, with the effect and subject to the conditions provided
in the Indenture.
 
The bonds of this series are issuable only in fully registered form without
coupons in denominations of $2,000 and any larger amount that is an integral
multiple of $1,000. This Global Security is exchangeable for bonds in definitive
form only under certain limited circumstances set forth in the Indenture. As
provided in the Indenture and subject to certain limitations therein set forth,
bonds of this series are exchangeable for a like aggregate principal amount of
bonds of this series of a different authorized denomination, as requested by the
registered holder surrendering the same.
 
This bond is transferable by the registered holder hereof, in person or by his
attorney duly authorized in writing, on the books of the Company kept at its
office or agency in the Borough of Manhattan, the City and State of New York,
upon surrender and cancellation of this bond, and thereupon, a new registered
bond of the same series of authorized denominations for a like aggregate
principal amount will be issued to the transferee in exchange therefor, and this
bond with others in like form may in like manner be exchanged for one or more
new bonds of the same series of other authorized denominations, but of the same
aggregate principal amount, all as provided and upon the terms and conditions
set forth in the Indenture, and upon payment, in any event, of the charges
prescribed in the Indenture.







18



--------------------------------------------------------------------------------





 
No recourse shall be had for the payment of the principal of or the interest on
this bond, or for any claim based hereon or otherwise in respect hereof or of
the Indenture, or of any indenture supplemental thereto, against any
incorporator, or against any past, present or future stockholder, director or
officer, as such, of the Company, or of any predecessor or successor
corporation, either directly or through the Company or any such predecessor or
successor corporation, whether for amounts unpaid on stock subscriptions or by
virtue of any constitution, statute or rule of law, or by the enforcement of any
assessment or penalty or otherwise howsoever; all such liability being, by the
acceptance hereof and as part of the consideration for the issue hereof,
expressly waived and released by every holder or owner hereof, as more fully
provided in the Indenture.
 
 
 
This bond shall not be valid or become obligatory for any purpose until The Bank
of New York Mellon Trust Company, N.A., the Trustee under the Indenture, or its
successor thereunder, shall have signed the form of certificate endorsed hereon.
 
 
 
IN WITNESS WHEREOF, DTE ELECTRIC COMPANY has caused this instrument to be
executed by an authorized officer, with his or her manual or facsimile
signatures, and its corporate seal, or a facsimile thereof, to be impressed or
imprinted hereon and the same to be attested by its Corporate Secretary or
Assistant Corporate Secretary by manual or facsimile signature.
 
 
 
Dated: _____________


DTE ELECTRIC COMPANY


 
 
 
By:   
Name:
Title:
 
 
 
[Corporate Seal]
 
 
 
Attest:




By:   
Name:
Title:
 
 
 
[FORM OF TRUSTEE’S CERTIFICATE]
 
 
FORM OF TRUSTEE’S CERTIFICATE.
This bond is one of the bonds, of the series designated therein, described in
the within-mentioned Indenture.
 
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., as Trustee
 




By:   
   Authorized Representative


Date:   


 
   

            






19



--------------------------------------------------------------------------------





 
PART II.
 
 
 
RECORDING AND FILING DATA
 
 
RECORDING AND FILING OF ORIGINAL INDENTURE.
The Original Indenture and indentures supplemental thereto have been recorded
and/or filed and Certificates of Provision for Payment have been recorded as
hereinafter set forth.
 
The Original Indenture has been recorded as a real estate mortgage and filed as
a chattel Mortgage in the offices of the respective Registers of Deeds of
certain counties in the State of Michigan as set forth in the Supplemental
Indenture dated as of September 1, 1947, has been recorded as a real estate
mortgage in the office of the Register of Deeds of Mason County, Michigan as set
forth in the Supplemental Indenture dated as of June 15, 1971, has been recorded
as a real estate mortgage in the office of the Register of Deeds of Genesee
County, Michigan as set forth in the Supplemental Indenture dated as of May 1,
1974, has been recorded as a real estate mortgage in the office of the Register
of Deeds of Gratiot County, Michigan on June 18, 2012 at Liber 923 Page 772, has
been recorded as a real estate mortgage in the office of the Register of Deeds
of Midland County, Michigan on June 18, 2012 at Liber 1555 Page 504, has been
recorded as a real estate mortgage in the office of the Register of Deeds of
Montcalm County, Michigan on March 6, 2015 at Document Number 2015R-03220 has
been filed in the Office of the Secretary of State of Michigan on November 16,
1951 and has been filed and recorded in the office of the Interstate Commerce
Commission on December 8, 1969.
 
 
RECORDING AND FILING OF SUPPLEMENTAL INDENTURES.
Pursuant to the terms and provisions of the Original Indenture, indentures
supplemental thereto heretofore entered into have been Recorded as a real estate
mortgage and/or filed as a chattel mortgage or as a financing statement in the
offices of the respective Registers of Deeds of certain counties in the State of
Michigan, the Office of the Secretary of State of Michigan and the Office of the
Interstate Commerce Commission or the Surface Transportation Board, as set forth
in supplemental indentures as follows:



SUPPLEMENTAL INDENTURE DATED AS OF   


PURPOSE OF SUPPLEMENTAL INDENTURE


RECORDED AND/OR FILED AS SET FORTH IN SUPPLEMENTAL INDENTURE DATED AS OF   


June 1, 1925(a)(b)
Series B Bonds
February 1, 1940
August 1, 1927(a)(b)
Series C Bonds
February 1, 1940
February 1, 1931(a)(b)
Series D Bonds
February 1, 1940
June 1, 1931(a)(b)
Subject Properties
February 1, 1940
October 1, 1932(a)(b)
Series E Bonds
February 1, 1940
September 25, 1935(a)(b)
Series F Bonds
February 1, 1940
September 1, 1936(a)(b)
Series G Bonds
February 1, 1940
November 1, 1936(a)(b)
Subject Properties
February 1, 1940
February 1, 1940(a)(b)
Subject Properties
September 1, 1947
December 1, 1940(a)(b)
Series H Bonds and Additional Provisions
September 1, 1947
September 1, 1947(a)(b)(c)
Series I Bonds, Subject Properties and Additional Provisions
November 15, 1951
March 1, 1950(a)(b)(c)
Series J Bonds and Additional Provisions
November 15, 1951
November 15, 1951(a)(b)(c)
Series K Bonds, Additional Provisions and Subject Properties
January 15, 1953
January 15, 1953(a)(b)
Series L Bonds
May 1, 1953
May 1, 1953(a)
Series M Bonds and Subject Properties
March 15, 1954





20



--------------------------------------------------------------------------------




SUPPLEMENTAL INDENTURE DATED AS OF   


PURPOSE OF SUPPLEMENTAL INDENTURE


RECORDED AND/OR FILED AS SET FORTH IN SUPPLEMENTAL INDENTURE DATED AS OF   


March 15, 1954(a)(c)
Series N Bonds and Subject Properties
May 15, 1955
May 15, 1955(a)(c)
Series O Bonds and Subject Properties
August 15, 1957
August 15, 1957(a)(c)
Series P Bonds, Additional Provisions and Subject Properties
June 1, 1959
June 1, 1959(a)(c)
Series Q Bonds and Subject Properties
December 1, 1966
December 1, 1966(a)(c)
Series R Bonds, Additional Provisions and Subject Properties
October 1, 1968
October 1, 1968(a)(c)
Series S Bonds and Subject Properties
December 1, 1969
December 1, 1969(a)(c)
Series T Bonds and Subject Properties
July 1, 1970
July 1, 1970(c)
Series U Bonds and Subject Properties
December 15, 1970
December 15, 1970(c)
Series V Bonds and Series W Bonds
June 15, 1971
June 15, 1971(c)
Series X Bonds and Subject Properties
November 15, 1971
November 15, 1971(c)
Series Y Bonds and Subject Properties
January 15, 1973
January 15, 1973(c)
Series Z Bonds and Subject Properties
May 1, 1974
May 1, 1974
Series AA Bonds and Subject Properties
October 1, 1974
October 1, 1974
Series BB Bonds and Subject Properties
January 15, 1975
January 15, 1975
Series CC Bonds and Subject Properties
November 1, 1975
November 1, 1975
Series DDP Nos. 1-9 Bonds and Subject Properties
December 15, 1975
December 15, 1975
Series EE Bonds and Subject Properties
February 1, 1976
February 1, 1976
Series FFR Nos. 1-13 Bonds
June 15, 1976
June 15, 1976
Series GGP Nos. 1-7 Bonds and Subject Properties
July 15, 1976
July 15, 1976
Series HH Bonds and Subject Properties
February 15, 1977
February 15, 1977
Series MMP Bonds and Subject Properties
March 1, 1977
March 1, 1977
Series IIP Nos. 1-7 Bonds, Series JJP Nos. 1-7 Bonds, Series KKP Nos. 1-7 Bonds
and Series LLP Nos. 1-7 Bonds
June 15, 1977
June 15, 1977
Series FFR No. 14 Bonds and Subject Properties
July 1, 1977
July 1, 1977
Series NNP Nos. 1-7 Bonds and Subject Properties
October 1, 1977
October 1, 1977
Series GGP Nos. 8-22 Bonds and Series OOP Nos. 1-17 Bonds and Subject Properties
June 1, 1978
June 1, 1978
Series PP Bonds, Series QQP Nos. 1-9 Bonds and Subject Properties
October 15, 1978
October 15, 1978
Series RR Bonds and Subject Properties
March 15, 1979
March 15, 1979
Series SS Bonds and Subject Properties
July 1, 1979
July 1, 1979
Series IIP Nos. 8-22 Bonds, Series NNP Nos. 8-21 Bonds and Series TTP Nos. 1-15
Bonds and Subject Properties
September 1, 1979
September 1, 1979
Series JJP No. 8 Bonds, Series KKP No. 8 Bonds, Series LLP Nos. 8-15 Bonds,
Series MMP No. 2 Bonds and Series OOP No. 18 Bonds and Subject Properties
September 15, 1979





21



--------------------------------------------------------------------------------




SUPPLEMENTAL INDENTURE DATED AS OF   


PURPOSE OF SUPPLEMENTAL INDENTURE


RECORDED AND/OR FILED AS SET FORTH IN SUPPLEMENTAL INDENTURE DATED AS OF   


September 15, 1979
Series UU Bonds
January 1, 1980
January 1, 1980
1980 Series A Bonds and Subject Properties
April 1, 1980
April 1, 1980
1980 Series B Bonds
August 15, 1980
August 15, 1980
Series QQP Nos. 10-19 Bonds, 1980 Series CP Nos. 1-12 Bonds and 1980 Series DP
No. 1-11 Bonds and Subject Properties
August 1, 1981
August 1, 1981
1980 Series CP Nos. 13-25 Bonds and Subject Properties
November 1, 1981
November 1, 1981
1981 Series AP Nos. 1-12 Bonds
June 30, 1982
June 30, 1982
Article XIV Reconfirmation
August 15, 1982
August 15, 1982
1981 Series AP Nos. 13-14 Bonds and Subject Properties
June 1, 1983
June 1, 1983
1981 Series AP Nos. 15-16 Bonds and Subject Properties
October 1, 1984
October 1, 1984
1984 Series AP Bonds and 1984 Series BP Bonds and Subject Properties
May 1, 1985
May 1, 1985
1985 Series A Bonds
May 15, 1985
May 15, 1985
1985 Series B Bonds and Subject Properties
October 15, 1985
October 15, 1985
Series KKP No. 9 Bonds and Subject Properties
April 1, 1986
April 1, 1986
1986 Series A Bonds and Subject Properties
August 15, 1986
August 15, 1986
1986 Series B Bonds and Subject Properties
November 30, 1986
November 30, 1986
1986 Series C Bonds
January 31, 1987
January 31, 1987
1987 Series A Bonds
April 1, 1987
April 1, 1987
1987 Series B Bonds and 1987 Series C Bonds
August 15, 1987
August 15, 1987
1987 Series D Bonds, 1987 Series E Bonds and Subject Properties
November 30, 1987
November 30, 1987
1987 Series F Bonds
June 15, 1989
June 15, 1989
1989 Series A Bonds
July 15, 1989
July 15, 1989
Series KKP No. 10 Bonds
December 1, 1989
December 1, 1989
Series KKP No. 11 Bonds and 1989 Series BP Bonds
February 15, 1990
February 15, 1990
1990 Series A Bonds, 1990 Series B Bonds, 1990 Series C Bonds, 1990 Series D
Bonds, 1990 Series E Bonds and 1990 Series F Bonds
November 1, 1990
November 1, 1990
Series KKP No. 12 Bonds
April 1, 1991
April 1, 1991
1991 Series AP Bonds
May 1, 1991
May 1, 1991
1991 Series BP Bonds and 1991 Series CP Bonds
May 15, 1991
May 15, 1991
1991 Series DP Bonds
September 1, 1991
September 1, 1991
1991 Series EP Bonds
November 1, 1991
November 1, 1991
1991 Series FP Bonds
January 15, 1992
January 15, 1992
1992 Series BP Bonds
February 29, 1992 and April 15, 1992
February 29, 1992
1992 Series AP Bonds
April 15, 1992





22



--------------------------------------------------------------------------------




SUPPLEMENTAL INDENTURE DATED AS OF   


PURPOSE OF SUPPLEMENTAL INDENTURE


RECORDED AND/OR FILED AS SET FORTH IN SUPPLEMENTAL INDENTURE DATED AS OF   


April 15, 1992
Series KKP No. 13 Bonds
July 15, 1992
July 15, 1992
1992 Series CP Bonds
November 30, 1992
July 31, 1992
1992 Series D Bonds
November 30, 1992
November 30, 1992
1992 Series E Bonds and 1993 Series B Bonds
March 15, 1993
December 15, 1992
Series KKP No. 14 Bonds and 1989 Series BP No. 2 Bonds
March 15, 1993
January 1, 1993
1993 Series C Bonds
April 1, 1993
March 1, 1993
1993 Series E Bonds
June 30, 1993
March 15, 1993
1993 Series D Bonds
September 15, 1993
April 1, 1993
1993 Series FP Bonds and 1993 Series IP Bonds
September 15, 1993
April 26, 1993
1993 Series G Bonds and Amendment of Article II, Section 5
September 15, 1993
May 31, 1993
1993 Series J Bonds
September 15, 1993
June 30, 1993
1993 Series AP Bonds
   (d)
June 30, 1993
1993 Series H Bonds
   (d)
September 15, 1993
1993 Series K Bonds
March 1, 1994
March 1, 1994
1994 Series AP Bonds
June 15, 1994
June 15, 1994
1994 Series BP Bonds
December 1, 1994
August 15, 1994
1994 Series C Bonds
December 1, 1994
December 1, 1994
Series KKP No. 15 Bonds and 1994 Series DP Bonds
August 1, 1995
August 1, 1995
1995 Series AP Bonds and 1995 Series BP Bonds
August 1, 1999
August 1, 1999
1999 Series AP Bonds, 1999 Series BP Bonds and 1999 Series CP Bonds
   (d)
August 15, 1999
1999 Series D Bonds
   (d)
January 1, 2000
2000 Series A Bonds
   (d)
April 15, 2000
Appointment of Successor Trustee
   (d)
August 1, 2000
2000 Series BP Bonds
   (d)
March 15, 2001
2001 Series AP Bonds
   (d)
May 1, 2001
2001 Series BP Bonds
   (d)
August 15, 2001
2001 Series CP Bonds
   (d)
September 15, 2001
2001 Series D Bonds and 2001 Series E Bonds
   (d)
September 17, 2002
Amendment of Article XIII, Section 3 and Appointment of Successor Trustee
   (d)
October 15, 2002
2002 Series A Bonds and 2002 Series B Bonds
   (d)
December 1, 2002
2002 Series C Bonds and 2002 Series D Bonds
   (d)
August 1, 2003
2003 Series A Bonds
   (d)
March 15, 2004
2004 Series A Bonds and 2004 Series B Bonds
   (d)
July 1, 2004
2004 Series D Bonds
   (d)
February 1, 2005
2005 Series A Bonds and 2005 Series B Bonds
May 15, 2006





23



--------------------------------------------------------------------------------




SUPPLEMENTAL INDENTURE DATED AS OF   


PURPOSE OF SUPPLEMENTAL INDENTURE


RECORDED AND/OR FILED AS SET FORTH IN SUPPLEMENTAL INDENTURE DATED AS OF   


April 1, 2005
2005 Series AR Bonds and 2005 Series BR Bonds
May 15, 2006
August 1, 2005
2005 Series DT Bonds
May 15, 2006
September 15, 2005
2005 Series C Bonds
May 15, 2006
September 30, 2005
2005 Series E Bonds
May 15, 2006
May 15, 2006
2006 Series A Bonds
December 1, 2006
December 1, 2006
2006 Series CT Bonds
December 1, 2007
December 1, 2007
2007 Series A Bonds
April 1, 2008
April 1, 2008
2008 Series DT Bonds
May 1, 2008
May 1, 2008
2008 Series ET Bonds
July 1, 2008
June 1, 2008
2008 Series G Bonds
October 1, 2008
July 1, 2008
2008 Series KT Bonds
October 1, 2008
October 1, 2008
2008 Series J Bonds
December 1, 2008
December 1, 2008
2008 Series LT Bonds
March 15, 2009
March 15, 2009
2009 Series BT Bonds
November 1, 2009
November 1, 2009
2009 Series CT Bonds
August 1, 2010
August 1, 2010
2010 Series B Bonds
December 1, 2010
September 1, 2010
2010 Series A Bonds
December 1, 2010
December 1, 2010
2010 Series CT Bonds
March 1, 2011
March 1, 2011
2011 Series AT Bonds
May 15, 2011
May 15, 2011
2011 Series B Bonds
August 1, 2011
August 1, 2011
2011 Series GT Bonds
June 20, 2012
August 15, 2012
2011 Series D, 2011 Series E and 2011 Series F Bonds
June 20, 2012
September 1, 2012
2011 Series H Bonds
June 20, 2012
June 20, 2012
2012 Series A and B Bonds
March 15, 2013
March 15, 2013
2013 Series A Bonds
August 1, 2013
August 1, 2013
2013 Series B Bonds
June 1, 2014
June 1, 2014
July 1, 2014
March 1, 2015


2014 Series A and B Bonds
2014 Series D and E Bonds
2015 Series A Bonds


July 1, 2014
March 1, 2015
May 1, 2016



(a)    See Supplemental Indenture dated as of July 1, 1970 for Interstate
Commerce Commission filing and recordation information.
(b) See Supplemental Indenture dated as of May 1, 1953 for Secretary of State of
Michigan filing information.
(c) See Supplemental Indenture dated as of May 1, 1974 for County of Genesee,
Michigan recording and filing information.
(d) Recording and filing information for this Supplemental Indenture has not
been set forth in a subsequent Supplemental Indenture.





24



--------------------------------------------------------------------------------




(a)    See Supplemental Indenture dated as of July 1, 1970 for Interstate
Commerce Commission filing and recordation information.














RECORDING AND FILING OF SUPPLEMENTAL INDENTURE DATED AS OF MAY 1, 2016.
Further, pursuant to the terms and provisions of the Original Indenture, a
Supplemental Indenture dated as of May 1, 2016 providing for the terms of bonds
to be issued thereunder of 2016 Series A has heretofore been entered into
between the Company and the Trustee and has been filed in the Office of the
Secretary of State of Michigan as a financing statement on May 17, 2016 (Filing
No. 2016068886-1), has been filed and recorded in the Office of the Surface
Transportation Board on May 18, 2016 (Recordation No. 5485-MMMMMM), and has been
recorded as a real estate mortgage in the offices of the respective Register of
Deeds of certain counties in the State of Michigan, as follows:
 
 
 
 
COUNTY


RECORDED
LIBER/
INSTRUMENT NO.


PAGE
Genesee County Michigan
5/19/16
201605190043543
 
Gratiot County Michigan
5/17/16
988
76
Huron County Michigan
5/17/16
1565
598
Ingham County Michigan
5/25/16
2016-019474
 
Lapeer County Michigan
5/17/16
2827
503
Lenawee County Michigan
5/17/16
2526
699
Livingston County Michigan
5/17/16
2016R-014820
 
Macomb County Michigan
5/18/16
24035
139
Mason County Michigan
5/17/16
2016RO2845
 
Midland County Michigan
5/17/16
1596
640
Monroe County Michigan
5/17/16
2016R10013
 
Montcalm County Michigan
5/17/16
2016R-06252
 
Oakland County Michigan
5/19/16
49384
1
St. Clair County Michigan
5/17/16
4709
455
Sanilac County Michigan
5/17/16
1302
216
Tuscola County Michigan
5/17/16
1351
617
Washtenaw County Michigan
5/17/16
5151
208
Wayne County Michigan
5/17/16
53025
76







25



--------------------------------------------------------------------------------




RECORDING OF CERTIFICATES OF PROVISION FOR PAYMENT.


Certificates of Provision for Payment have been recorded in the offices of the
respective Registers of Deeds of certain counties in the State of Michigan, with
respect to all bonds of Series A, B, C, D, E, F, G, H, K, L, M, O, W, BB, CC,
DDP Nos. 1 and 2, FFR Nos. 1-3, GGP Nos. 1 and 2, IIP No. 1, JJP No. 1, KKP No.
1, LLP No. 1 and GGP No. 8.



 
PART III.
 
 
 
THE TRUSTEE.
 
 
TERMS AND CONDITIONS OF ACCEPTANCE OF TRUST BY TRUSTEE.
The Trustee hereby accepts the trust hereby declared and provided, and agrees to
perform the same upon the terms and conditions in the Original Indenture, as
amended to date and as supplemented by this Supplemental Indenture, and in this
Supplemental Indenture set forth, and upon the following terms and conditions:
 
 
 
The Trustee shall not be responsible in any manner whatsoever for and in respect
of the validity or sufficiency of this Supplemental Indenture or the due
execution hereof by the Company or for or in respect of the recitals contained
herein, all of which recitals are made by the Company solely.



 
PART IV.
 
 
 
MISCELLANEOUS.
 
 
CONFIRMATION OF SECTION 318(c) OF TRUST INDENTURE ACT.
Except to the extent specifically provided therein, no provision of this
Supplemental Indenture or any future supplemental indenture is intended to
modify, and the parties do hereby adopt and confirm, the provisions of Section
318(c) of the Trust Indenture Act which amend and supersede provisions of the
Indenture in effect prior to November 15, 1990.


EXECUTION IN COUNTERPARTS.
THIS SUPPLEMENTAL INDENTURE MAY BE SIMULTANEOUSLY EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL;
BUT SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.
 
 
TESTIMONIUM.
IN WITNESS WHEREOF, DTE ELECTRIC COMPANY AND THE BANK OF NEW YORK MELLON TRUST
COMPANY, N.A. HAVE CAUSED THESE PRESENTS TO BE SIGNED IN THEIR RESPECTIVE
CORPORATE NAMES BY THEIR RESPECTIVE CHAIRMEN OF THE BOARD, PRESIDENTS, VICE
PRESIDENTS, ASSISTANT VICE PRESIDENTS, TREASURERS OR ASSISTANT TREASURERS AND
IMPRESSED WITH THEIR RESPECTIVE CORPORATE SEALS, ATTESTED BY THEIR RESPECTIVE
SECRETARIES OR ASSISTANT SECRETARIES, ALL AS OF THE DAY AND YEAR FIRST ABOVE
WRITTEN.





26



--------------------------------------------------------------------------------






EXECUTION BY            DTE ELECTRIC COMPANY
COMPANY.


 
By: /s/ Edward J. Solomon
(Corporate Seal)
Name: Edward J. Solomon
 
Title: Assistant Treasurer



Attest:






By: /s/ Lisa A. Muschong
Name:    Lisa A. Muschong
Title:     Vice President, Corporate Secretary
and Chief of Staff




Signed, sealed and delivered by
DTE ELECTRIC COMPANY
in the presence of:






/s/ Kathleen Hier    
Name: Kathleen Hier






/s/ Andrew T. Hayner
Name: Andrew T. Hayner




27



--------------------------------------------------------------------------------




STATE OF MICHIGAN    )
) SS
COUNTY OF WAYNE    )


ACKNOWLEDG-MENT OF EXECUTION BY
COMPANY.
 
On this 9th day of August, 2017, before me, the subscriber, a Notary Public
within and for the County of Wayne, in the State of Michigan, acting in the
County of Wayne, personally appeared Edward J. Solomon, to me personally known,
who, being by me duly sworn, did say that he does business at One Energy Plaza,
Detroit, Michigan 48226 and is the Assistant Treasurer of DTE ELECTRIC COMPANY,
one of the corporations described in and which executed the foregoing
instrument; that he knows the corporate seal of the said corporation and that
the seal affixed to said instrument is the corporate seal of said corporation;
and that said instrument was signed and sealed in behalf of said corporation by
authority of its Board of Directors and that he subscribed his name thereto by
like authority; and said Edward J. Solomon acknowledged said instrument to be
the free act and deed of said corporation.


(Notarial Seal)
 


/s/ Elizabeth Ellen Kochevar
Elizabeth Ellen Kochevar
Notary Public, Wayne County, MI
Acting in Wayne
My Commission Expires: November 16, 2021







28



--------------------------------------------------------------------------------








EXECUTION BY
THE BANK OF NEW YORK MELLON TRUST

TRUSTEE.    COMPANY, N.A.




 
By: /s/ Valere Boyd
(Corporate Seal)
Name:    Valere Boyd
 
Title:     Vice President



Attest:


By: /s/ Karen Yu
Name:    Karen Yu
Title:    Vice President








Signed, sealed and delivered by
THE BANK OF NEW YORK MELLON
TRUST COMPANY, N.A.
in the presence of






/s/ James Dickson
Name: James Dickson






/s/ Fanny Chen
Name: Fanny Chen




29



--------------------------------------------------------------------------------




ACKNOWLEDGMENT


A notary public or other officer completing this
certificate verifies only the identity of the individual
who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or
validity of that document.


STATE OF CALIFORNIA    )
) SS
COUNTY OF LOS ANGELES )    


ACKNOWLEDGMENT OF EXECUTION BY TRUSTEE.






 
On August 3rd, 2017, before me, Alex Dominguez, Notary Public personally
appeared Valere Boyd who proved to me on the basis of satisfactory evidence to
be the person whose name is subscribed to the within instrument and acknowledged
to me that she executed the same in her authorized capacity, and that by her
signature on the instrument the person, or entity upon behalf of which the
person acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.
 
 


/s/ Alex Dominguez  (SEAL)
NAME: Alex Dominguez
Notary Public, California
Acting in Los Angeles County,
My Commission Expires: March 6, 2020

 






30



--------------------------------------------------------------------------------






STATE OF MICHIGAN    )
) SS
COUNTY OF WAYNE    )


AFFIDAVIT AS TO CONSIDERATION AND GOOD FAITH.
 
Edward J. Solomon, being duly sworn, says: that he is the Assistant Treasurer of
DTE ELECTRIC COMPANY, the Mortgagor named in the foregoing instrument, and that
he has knowledge of the facts in regard to the making of said instrument and of
the consideration therefor; that the consideration for said instrument was and
is actual and adequate, and that the same was given in good faith for the
purposes in such instrument set forth.







/s/ Edward J. Solomon
Name: Edward J. Solomon
Title: Assistant Treasurer
DTE Electric Company






Sworn to before me this 9th day of August, 2017




(Notarial Seal)        
    
/s/ Elizabeth Ellen Kochevar
Elizabeth Ellen Kochevar
Notary Public, Wayne County, MI
Acting in Wayne
My Commission Expires: November 16, 2021




31



--------------------------------------------------------------------------------






This instrument was drafted by:
Andrew T. Hayner, Esq.
One Energy Plaza
688 WCB
Detroit, Michigan 48226


When recorded return to:
Elizabeth E. Kochevar
One Energy Plaza
688 WCB
Detroit, Michigan 48226










32

